 


                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DEL KOSTANKO,                         )
          PLAINTIFF,                  )
                                      )     NO. 1:17-CV-806
v.                                    )
                                      )     HON. PAUL L. MALONEY
MVM, INC.,                            )
             DEFENDANT.               )
                                      )


      In accordance with the opinion and order entered on this date, and pursuant to

Federal Rule of Civil Procedure 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: December 13, 2018                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




 
